Citation Nr: 0614398	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-27 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for a shell 
fragment wound (SFW), left calf, Muscle Group XII, currently 
evaluated as 10 percent disabling, on a schedular and 
extraschedular basis.

2.  Entitlement to a compensable disability rating for 
chronic tonsillitis, status post tonsillectomy.

3.  Entitlement to a compensable disability rating for a SFW, 
right ring finger, with retained foreign body.

4.  Entitlement to service connection for a bilateral knee 
condition, either on a direct basis or secondary to the 
service-connected SFW of the left calf.

5.  Entitlement to service connection for a low back 
disability, either on a direct basis or secondary to the 
service-connected SFW of the left calf.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran participated in a video conference hearing with 
the undersigned in November 2005.  A transcript of that 
proceeding has been associated with the claims folder.

At the hearing, the veteran and his representative raised the 
issue of entitlement to an extraschedular disability rating 
pursuant to 38 C.F.R. § 3.321(b) for his left calf disorder.  
The question of an extraschedular rating is a component of 
the veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  The 
RO also considered this; therefore, the claim before the 
Board has been recharacterized as shown above in order to 
include this issue.

As for the knee and low back claims, the RO considered these 
claims on both a direct and secondary basis.  VA's duty to 
assist a claimant with the development of evidence extends to 
all applicable theories of a claim, whether asserted by the 
claimant or not. Schroeder v. West, 212 F.3d 1265, 1271 (Fed. 
Cir. 2000); see also Robinette v. Brown, 8 Vet. App. 69, 76 
(1995) (claim documents must be read in a liberal manner so 
as to identify and carry out the required adjudication of all 
claims that are reasonably raised by the evidence of record 
whether or not formally claimed in a VA application). 
Therefore, these issues have been recharacterized as shown 
above. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board finds that further development is necessary regarding 
the veteran's claims.

Th Board notes that the RO received a VA Form 21-4142 from 
the veteran in December 2003 authorizing the release of 
information from Kaiser Permanente to VA.  Later in December 
2003, Kaiser Permanente submitted a letter to the RO 
indicating that the veteran had not dated the release form, 
and such was necessary to release his records to VA.  The RO 
made no further attempts to obtain the veteran's treatment 
records from Kaiser.  During his Board video conference 
hearing, the veteran again indicated that he had been seen by 
physicians associated with Kaiser Permanente since the 1970s.  
The only Kaiser records associated with the claims folder are 
from 2003, and were submitted by the veteran.  The AMC must 
contact Kaiser Permanente to obtain any medical records from 
1970 to the present.

The AMC is also instructed to obtain the veteran's treatment 
records from the VA Medical Centers in Brecksville and Wade 
Park.  If no treatment records are found, a statement to that 
effect must be associated with the claims folder.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
below, the veteran's claims must be remanded for additional 
VA examinations.

Although the veteran participated in VA examinations for his 
claimed conditions in October 2003, the duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment.  See Green v. Derwinski, 
1 Vet.App. 121 (1991).  Thus, after obtaining the records 
mentioned above, the veteran must be afforded new 
examinations.  The Board additionally notes the following.  
For both the bilateral knees and the low back, the October 
2003 examiner found that it was more likely than not that the 
veteran's bilateral knee disabilities and low back disability 
were not related to his service-connected left leg condition, 
but due to other injuries.  According to history, the veteran 
stated that at the time of his original injury in service, he 
was thrown from an explosion.  The VA examiner in October 
2003 failed to address the question of whether the veteran's 
alleged disabilities were directly related to service.  In 
addition to addressing the appropriate increased rating 
elements for the first three issues, the examiner must also 
make certain to address the veteran's service connection 
claims on both a direct and secondary basis.


Accordingly, these claims are REMANDED for the following 
action:

1.  The AMC must obtain the veteran's 
treatment records from Kaiser Permanente, 
dating from 1970 to the present.  If the AMC 
is unable to obtain these records, the 
veteran must be so notified.

2.  The AMC must obtain the veteran's 
treatment records from the VA Medical Centers 
in Brecksville and Wade Park.  If the AMC is 
unable to obtain these records, or no records 
are available, a statement to that effect 
must be associated with the claims folder.

3.  After obtaining the aforementioned 
treatment records from Kaiser Permanente and 
the VAMCs, the veteran must be scheduled for 
new VA examinations.  See Green, supra.  

With regard to the issues of a shell 
fragment wound (SFW) of the left calf, 
tonsillitis and a SFW of the right ring 
finger, the veteran must be provided with 
increased rating examinations.  

Arrangements should also be made to have the 
veteran undergo examinations in order to 
ascertain the nature and etiology of any 
bilateral knee and low back disabilities 
present.  
The claims folder must be made available to 
the examiner for review, following which the 
examiner should express opinions as to:

*	whether it is at least as likely as 
not that any currently found 
bilateral knee disabilities are due 
to a disease or injury in service or 
the veteran's service-connected left 
calf disability, and 

*	whether it is at least as likely as 
not that any currently found low 
back disability is due to a disease 
or injury in service or the 
veteran's service-connected left 
calf disability.

It would be helpful if the examiner would use 
the following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

4.  After completing the above action, and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the 
claims should be readjudicated.  If the claims 
remain denied, a supplemental statement of the 
case should be provided to the veteran.  After 
the veteran has had an adequate opportunity to 
respond, the appeal should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

